                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ROBERT MYERS,                                     CV 17-157-M-DLC-JCL

                      Plaintiff,

        vs.                                        ORDER

 SHAUN R. THOMPSON (in his
 personal capacity), JON G. MOOG (in
 his personal capacity), MITCHELL D.
 HILL (in his personal capacity),
 JEFFREY H. LANGTON, HEATHER
 L. McGUYER (a/k/a Heather L.
 Portner and Heather Warila Portner),
 AMY SCOTT SMITH, and DOES 1-
 10,

                     Defendants.

      Before the Court is Defendants Shaun Thompson, Jon Moog, Mitch Hill,

Amy Scott Smith, and Heather McGuyer’s motion for an award of attorney’s fees

incurred defending this action. For the reasons discussed, the Court deems it

appropriate to grant the motion.

I. Background

      The parties are familiar with the extensive details of this case. Thus, for

purposes of addressing the pending motion for attorney’s fees the Court will

present only a general summary of the subject of, and proceedings in this action.



                                          1
      Myers, appearing pro se, commenced this action stemming from events that

occurred in his practice of law as an attorney in Montana, and during a campaign

season in which he campaigned for election as a state district court judge in Ravalli

County, Montana. During the campaign Myers accused the incumbent district

judge, Defendant Jeffrey Langton, of multiple incidents of misconduct.

      Ultimately, as a result of Myers’ various activities, the Montana Office of

Disciplinary Counsel filed multiple complaints against Myers. Specifically, the

complaints were based upon Myers’ conduct as an attorney appearing before

Langton, and based upon accusations Langton made against Myers for fabricating

misinformation about Langton. The various complaints asserted Myers violated

provisions of the Montana Rules of Professional Conduct and the Montana Code of

Judicial Conduct.

      The Defendants identified in this civil action were each involved with the

prosecution of complaints filed against Myers with the Office of Disciplinary

Counsel. Shaun Thompson served as the Chief Disciplinary Counsel, Jon Moog

served as the Deputy Disciplinary Counsel, and Mitchell Hill served as an

investigator, all of whom served in the Montana Office of Disciplinary Counsel.

Heather McGuyer and Amy Scott Smith were witnesses who the Office of

Disciplinary Counsel used in support of its complaints and prosecutions against

Myers.


                                          2
      As a result of the multiple misconduct prosecutions against Myers pursued

by the Office of Disciplinary Counsel, the Montana Commission on Practice

recommended that Myers be disbarred from the practice of law. In 2017 the

Montana Supreme Court adopted the recommendation and disbarred Myers.

      In this civil action Myers alleged that Thompson, Moog, Hill, McGuyer and

Smith conspired to deliberately fabricate false evidence and testimony against

Myers. And Defendants allegedly used that information during the Office of

Disciplinary Counsel’s prosecution of Myers, and presented the information to the

Montana Commission on Practice.

      Additionally, Myers alleged Thompson, Moog, Hill, and McGuyer retaliated

against him for the exercise of his free speech rights to publish his accusations

against Langton during the campaign. Specifically, Myers’ alleged that

Defendants’ conduct in prosecuting the complaints filed by the Office of

Disciplinary Counsel constituted acts of retaliation against him, all in violation of

his rights under the First Amendment to the United States Constitution.

      On April 25, 2018, Defendants Thompson, Moog, Hill, Smith and McGuyer

moved for summary judgment dismissing Myers’ claims against them. Myers did

not file a brief in response to Defendant’s summary judgment motion.

      On December 13, 2018, the District Court entered its order granting

Defendants’ summary judgment motion. The Court concluded that Myers’


                                           3
retaliation claims were barred by the doctrine of collateral estoppel. (Doc. 43 at 24-

25; Doc. 47 at 27-28.) Additionally, the Court concluded Defendants established

the absence of a genuine issue of material fact as to the merits of Myers’

conspiracy claims, and that Myers failed to submit any evidentiary material to raise

a genuine issue of material fact in support of his conspiracy claims. Therefore, the

Court dismissed the conspiracy claims. (Doc. 43 at 25-26; Doc. 47 at 28-29.)

Finally, the Court concluded Defendants Moog, McGuyer and Smith were also

cloaked with immunity from liability on the conspiracy claims under the

circumstances of this case. (Doc. 43 at 26-27; Doc. 47 at 29.) Consequently, the

Court granted Defendants’ summary judgment motion and dismissed this case.

(Doc. 47 at 31.)

      Defendants Thompson, Moog, Hill, Smith, and McGuyer now move for an

order awarding them the attorney’s fees they incurred in defending against of

Myers’ claims. Although Myers filed a brief in response to Defendants’ motion for

attorney’s fees, he did not present arguments as to the factual and legal merits of

Defendants’ request for fees. Instead, Myers’ response brief consists of 25 pages of

arguments challenging the factual and legal merits of Defendants’ summary

judgment motion which the Court has already resolved.




                                          4
II. Discussion

      Myers’ claims alleging Defendants conspired and retaliated against him in

violation of his civil rights were cognizable under 42 U.S.C. § 1983. And federal

law provides that in an action under section 1983 “the court, in its discretion, may

allow the prevailing party […] a reasonable attorney’s fee as part of the costs[.]”

42 U.S.C. § 1988(b).

      Section 1988 authorizes the courts to grant an award of reasonable attorney’s

fees to a prevailing defendant. Fox v. Vice, 563 U.S. 826, 833 (2011). In that

regard, the intent of the statute is “to protect defendants from burdensome litigation

having no legal or factual basis.” Id. (quoting Christiansburg Garment Co. v.

EEOC, 434 U.S. 412, 420 (1978)). For a defendant to obtain an award of attorneys’

fees, the court must find “that the plaintiff’s action was frivolous, unreasonable, or

without foundation.” Id. (quoting Christiansburg, at 421). Thus, section 1988

“serves to relieve a defendant of expenses attributable to” those aspects of a

plaintiff’s case that meet the standard for an award of fees. Id. at 834. To the extent

the standard for an award of fees is met, the plaintiff is deemed to have acted

wrongly in asserting such claims and the plaintiff should bear the burden of the

reasonable costs that the claims imposed upon the defendant. Id.




                                           5
      Here, Defendants successfully obtained the dismissal of all of Myers’ claims

against them. Thus, they qualify as “prevailing parties” having achieved a

favorable result in this litigation in all aspects of the case against them.

      And for the reasons stated, Myers’ lawsuit constituted burdensome litigation

that was without foundation. The proceedings in this case demonstrate that Myers’

claims lacked both a factual and legal basis. As noted, the Court concluded Myers’

retaliation claims were barred by the doctrine of collateral estoppel because the

Montana Supreme Court had already determined that Myers’ conduct did not enjoy

First Amendment protection. (Doc. 47 at 27.) Claims in an action that are barred by

collateral estoppel qualify as “burdensome litigation” that is prosecuted without

foundation, and warrant the imposition of an award of attorney’s fees under the

standards governing 42 U.S.C. § 1988. Grove v. Helena Parking Commission,

2011 WL 2790205, *5 (D. Mont. 2011). Therefore, the Court concludes Myers’

retaliation claims were advanced without foundation, and now subject Myers to the

imposition of attorney’s fees.

      Myers’ conspiracy claims were similarly without foundation. As noted,

Myers did not present any evidentiary material in response to Defendants’

summary judgment motion to raise a genuine issue of material fact suggesting a

conspiracy existed, or that Defendants were liable for a conspiracy. And the Court

further concluded Moog, McGuyer and Smith enjoyed immunity from liability on


                                            6
Myers’ conspiracy claims. Because Myers was a licensed attorney, he should have

known that those Defendants were immune from liability and, therefore, Myers’

conspiracy claims were unreasonable and support the imposition of attorney’s fees

against him. Franceschi v. Schwartz, 57 F.3d 828, 832 (9th Cir. 1995) (concluding

an attorney plaintiff should have known an immunity doctrine would apply to bar

his claims for relief, thus subjecting the plaintiff to the imposition of fees). Based

on the legal proceedings in this case, Myers’ conspiracy claims were indisputably

without factual or legal basis and, therefore, constitute burdensome litigation that is

without foundation. Consequently, Myers is subject to the imposition of attorney’s

fees for his conduct in pursuing the conspiracy claims.

      A litigant applying for an award of fees “bears the burden of establishing

entitlement to an award and documenting the appropriate hours expended and

hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). And the district

court has discretion in determining the appropriate amount of the fee award,

bearing in mind “the relationship between the amount of the fee awarded and the

results obtained.” Id.

      A reasonable amount of an attorney’s fee award is calculated in a two-step

process. Cunningham v. County of Los Angeles, 879 F.2d 481, 484 (9th Cir. 1989).

The courts first multiply the number of hours reasonably expended by the

prevailing party’s attorney by a reasonable hourly rate. Id. Then the court may


                                           7
increase or reduce the reasonable lodestar fee amount after considering various

designated factors that are not included in the hourly lodestar calculation. Id.

       An attorney’s time and fees must be adequately documented so the court can

assess whether time spent may have been excessive, redundant or unnecessary.

Cunningham, at 484. And the court must provide at least a brief explanation of its

fee calculation. Id.

       Defendants submitted an affidavit from their counsel, Andres Haladay, in

support of the attorney’s fees Defendants incurred. His affidavit describes his years

of experience in litigation under 42 U.S.C. § 1983 involving governmental

officials.

       Haladay states his, and another associate attorney’s hourly rate is $175 per

hour, and his paralegal’s hourly rate is $125. Haladay further states the total

number of hours expended by the two attorneys and the paralegal in defense of this

civil action was 105.95 hours. At those various hourly rates, the total amount of

attorneys’ and paralegal’s fees is $16,829.75. (Doc. 52-1 at 7.)

       As noted, Myers did not respond to the merits of Defendants’ motion for an

award of attorney’s fees. Thus, he did not present any arguments challenging the

reasonableness of either the number of hours expended, or the hourly rates

charged.




                                          8
      The Court is experienced and familiar with the prevailing market rate for

attorneys in the local community, and finds that Haladay’s hourly rates identified

in his affidavit are at, or below the prevailing market rate for an attorney’s

services. Thus, the rates are reasonable under the circumstances of this action.

      Haladay submitted documentation of his time sheets which provide some

detail describing the work he performed in this case. (Doc. 52-1 at 4-7.) Having

reviewed that documentation, the Court finds that the number hours reported by

Haladay as expended by the two attorneys and the paralegal in this case is

reasonable. Given the extensive history of Myers’ conduct as an attorney relative

to the claims in this case, his rounds of accusations against Judge Langton, the

multiple proceedings with the Office of Disciplinary Counsel before the Montana

Commission on Practice, and appeals to the Montana Supreme Court, a relatively

extensive amount of time spent on factual investigation and development by the

attorneys, as well as their legal research and writing, is reasonable.

      Additionally, Haladay states in his affidavit that he removed time entries

from his billing relative to matters he deemed could not be compensated in an

award of attorney’s fees under 42 U.S.C. § 1988. (Doc. 52-1 at 3.) For example,

Defendants unsuccessfully argued in their summary judgment motion that Myers’

claims in this action were barred under the Rooker-Feldman doctrine, and

Haladay’s documentation of his hours reflects that he reduced to zero the number


                                           9
of hours reported as time spent addressing the Rooker-Feldman issues. (See Doc.

52-1 at 1-2.)

      Based on the foregoing, the Court finds that the total of 105.95 hours spent

in this case is reasonable in this matter, and the resulting total fees, at the

referenced hourly rates, in the amount of $16,829.75 is reasonable.

      Once the lodestar figure is calculated, the courts may also consider

additional factors in assessing the reasonableness of the lodestar fee award to the

extent the various factors are not already taken into account in the lodestar

calculation. Those factors include:

      (1) the time and labor required, (2) the novelty and difficulty of the
      questions involved, (3) the skill requisite to perform the legal service
      properly, (4) the preclusion of other employment by the attorney due to
      acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or
      contingent, (7) time limitations imposed by the client or the circumstances,
      (8) the amount involved and the results obtained, (9) the experience,
      reputation, and ability of the attorneys, (10) the “undesirability” of the case,
      (11) the nature and length of the professional relationship with the client,
      and (12) awards in similar cases.

Gonzales v. City of Maywood, 729 F.3d 1196, 1209 n.11 (9th Cir. 2013) (citations

omitted). But to the extent any of these factors are subsumed in the court’s lodestar

analysis, then the factors should not again be considered after the lodestar amount

is calculated. Id. And of the 12 identified factors, the courts presume that the

following factors are already subsumed in the lodestar formula: (1) the novelty and

complexity of the issues, (2) the special skill and experience of counsel, (3) the


                                            10
quality of representation, (4) the results obtained, and (5) the contingent nature of

the fee agreement. Id.

      Here, neither party argues for either an increase or a reduction to the lodestar

calculation based on the additional factors. And the Court has considered all the

additional factors and finds there exists no additional information contained in the

record of this case that speaks to any of the relevant factors that are not already

subsumed in the lodestar calculation. Therefore, the Court finds no basis for

increasing or decreasing the lodestar amount.

III. Conclusion

      Based on the forgoing, IT IS HEREEBY ORDERED that Defendants

Thompson, Moog, Hill, McGuyer and Smith’s motion for an award of their

attorney’s fees is GRANTED, and Myers shall pay those attorney’s fees to

Defendants in the amount of $16,829.75.

      Dated this 26th day of March, 2019.



                                        ___________________________________
                                        Jeremiah C. Lynch
                                        United States Magistrate Judge




                                          11
